Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 1 of 9

 

 

 

 

 

]
USDC SDNY
DOCUMENT ‘
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
Den x poc ts
UNITED STATES OF AMERICA ; DATE FILED: lig
-V- : 04-cr-48-20 (JSR)
NELSON MARTINEZ, MEMORANDUM

Defendant.
rr re re re re me ree rere re ee ree re ee re ere en ere ee eee ee ee eee ee x

JED S. RAKOFF, U.S.D.d.

On March 14, 2007, a jury convicted defendant Nelson
Martinez of one count of conspiracy to distribute and possess
with intent to distribute 50 grams and more of crack cocaine, in
violation of 21 U.S.C. §§ 812, 841(a), 841(b) (1) (A), 846. ECF
No. 379 (superseding indictment); ECF No. 503 (judgment). On
June 28, 2007, this Court sentenced Martinez to 360 months’
imprisonment, ECF No. 503, and on December 4, 2009, the Court
reduced Martinez’s sentence to 324 months’ imprisonment based on
his positive behavior in prison, ECF No. 972, at 2. The Court
subsequently made a formal finding that Martinez was responsible
for selling over 150 kilograms of crack - far more than the 50
grams charged in his indictment. ECF No. 1151, at 2.

On March 12, 2019, Martinez moved for a further sentence
reduction, pursuant to the First Step Act of 2018, Pub. L. No.
115-391, 132 Stat. 5194. ECF No. 1197. Martinez argued that he
was eligible for a sentence reduction under section 404 of the

Act, and he asked the Court to reduce his sentence to 240
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 2 of 9

months’ imprisonment. ECF No. 1197. The Government opposed,
arguing, first, that Martinez was ineligible for a sentence
reduction under section 404, and second, that even if Martinez
were eligible, the Court should exercise its discretion to deny
the motion. ECF No. 1205.

After receiving full briefing from the parties, the Court
held oral argument on May 30, 2019. At argument, the Court ruled
that Martinez was eligible for a sentence reduction. Thereupon,
with the agreement of both sides (Martinez being present), the
Court proceeded with re-sentencing and reduced Martinez’s
sentence to 288 months’ imprisonment. See Transcript dated May
30, 2019, at 26:12-16. Although the Court gave reasons for its
ruling from the bench, it indicated it would provide additional
explanation in writing, and now does so.

Analysis

In 2010, Congress passed the Fair Sentencing Act, which,
inter alia, modified the statutory penalties for certain drug
offenses. Pub. L. No. 111-220, 124 Stat. 2372. As relevant here,
section 2 of the Fair Sentencing Act increased from 50 grams to
280 grams the amount of crack required to trigger the minimum
and maximum sentences imposed by 21 U.S.C. § 841(b) (1) (A).
Section 2 also increased from 5 grams to 28 grams the amount of
crack required to trigger the minimum and maximum sentences

imposed by § 841(b) (1) (B).
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 3 of 9

Although these provisions of the Fair Sentencing Act have
always applied to offenders sentenced after the statute took
effect, see Dorsey v. United States, 567 U.S. 260, 264 (2012),
Originally they did not apply to offenders sentenced before the
law’s enactment. In 2018, however, Congress passed the First
Step Act, which, inter alia, made certain provisions of the Fair
Sentencing Act retroactive. As relevant here, section 404(b) of
the First Step Act allows “[a] court that imposed a sentence for
a covered offense . .. [to] impose a reduced sentence as if
sections 2 and 3 of the Fair Sentencing Act . .. were in effect
at the time the covered offense was committed.” A “covered

f

offense,” in turn, is defined by section 404(a) as “a violation
of a Federal criminal statute, the statutory penalties for which
were modified by section 2 or 3 of the Fair Sentencing

Act. . ., that was committed before” the Fair Sentencing Act
took effect.

Martinez argues that the plain language of section 404
makes him eligible for resentencing. ECF No. 1197, at 3. When
Martinez was sentenced in 2007, the 50 grams charged in his
indictment triggered a 10-year mandatory minimum and a life
mandatory maximum under § 841 (b) (1) (A). Martinez argues that
section 2 of the Fair Sentencing Act “modified” “the statutory

penalties” for his “violation of a Federal criminal statute” by

changing from 50 grams to 280 grams the amount of crack required
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 4 of 9

to trigger § 841(b) (1) (A)’s minimum and maximum. Thus, after the
passage of the Fair Sentencing Act, a conviction for 50 grams of
crack (absent aggravating circumstances not relevant here)
triggers “only” a 5-year mandatory minimum and 40-year mandatory
maximum. See 21 U.S.C. § 841(b) (1) (B) (iii).

The Government responds that the Fair Sentencing Act did
not modify the statutory penalties for Martinez’s violation
because Martinez’s violation is not the 50 grams charged in his
indictment. ECF No. 1205, at 6. Instead, the Government argues,
the violation is the 150 kilograms for which the Court
ultimately found Martinez responsible. Id. Because 150 kilograms
(easily) triggered § 841(b) (1) (A)’s penalties both before and
after the passage of the Fair Sentencing Act, the Government
contends that Martinez’s violation is not a “covered offense”
under section 404(a) of the First Step Act and that Martinez is
therefore ineligible for resentencing. Id. at 6-7.

This Court agrees with Martinez, and it concludes that the
phrase “violation of a Federal criminal statute” refers to the
amount charged in the indictment upon which Martinez was
convicted, not the amount attributed to him by judicial finding.
This conclusion follows not only from the most natural reading
of the text, but also from the Second Circuit’s decision in

United States v. Whitmore, 573 F. App’x 24 (2d Cir. 2014)

 

(summary order). There, as here, the defendant was charged with
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 5 of 9

(and convicted of) conspiracy to distribute more than 50 grams
of crack. Id. at 25. And there, as here, the Government argued
that the defendant was nevertheless subject to § 841(b) (1) (A)’s
post-Fair Sentencing Act penalties because his actual conduct
involved more than 280 grams of crack. Id. The Second Circuit
rejected the Government’s argument, holding that “the offense
charged in the indictment, upon which [the defendant] was
convicted, does not involve a sufficient quantity of cocaine
base to trigger the . . . mandatory minimum under the post-[Fair
Sentencing Act] penalty provision of § 841.” Id. at 26.}

In the instant case, the Government argues that Whitmore is
distinguishable because it “involved a district court’s legal
error at the initial sentencing by failing to apply the Fair
Sentencing Act’s higher quantity thresholds to a post-Act
sentencing for pre-Act conduct.” ECF No. 1205, at 6 n.2. But the
Court fails to see the legal relevance of this distinction.
Whitmore made clear that “the offense charged in the indictment,
upon which [the defendant] was convicted” is what “trigger[s]
the . . . mandatory minimum under the post-[Fair Sentencing Act]

penalty provision of § 841.” 573 F. App’x at 26. This logic

 

1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 6 of 9

applies with equal force to defendants initially sentenced
before and after the passage of the Fair Sentencing Act.

At oral argument, the Government suggested that Whitmore’s
logic should apply differently to defendants initially sentenced
after the passage of the Fair Sentencing Act because “the
questions of what statutory penalty applies in the first

instance is subject to the constrictions of [Alleyne v. United

 

States, 570 U.S. 99 (2013)] and [Apprendi v. New Jersey, 530

 

U.S. 466 (2000)] and that whole line of cases, and for that
reason has to be based on what is charged in the indictment.”
Transcript dated May 30, 2019, at 14:18-22. But the defendant in
Whitmore was initially sentenced 3 years before Alleyne. And
while the Second Circuit’s decision in Whitmore was issued over
a year after Alleyne, it cites neither Alleyne nor Apprendi.
Moreover, the conclusion that Martinez’s violation is a
“covered offense” - and that he is therefore eligible for a
sentence reduction under section 404 - is supported by the
decisions of nearly every court to address the issue. See, €.g.,

United States v. Davis, No. O7-CR-245S (1), 2019 WL 1054554, at

 

«2-3 (W.D.N.Y. Mar. 6, 2019) (eligibility for relief under First
Step Act determined by amount charged in indictment, not amount

admitted to in plea agreement); United States v. Allen, No.

 

3:96-cr-00149-RNC-3, 2019 WL 1877072, at *2-3 (D. Conn. Apr. 26,

2019) (eligibility determined by amount charged in indictment,
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 7 of 9

not amount found at sentencing hearing); United States v. Dodd,

 

372 F. Supp. 3d 795 (S.D. Iowa 2019) (same). The Government has
done its best to corral the few cases that cut against the
grain, see, e.g., United States v. Blocker, 4:07CR36-RH, 2019 WL
2051957, at *3-4 (N.D. Fla. Apr. 25, 2019), but it concedes that
these decisions are outliers. See Transcript dated May 30, 2019,
at 2:22-24,

Having explained why Martinez is eligible for a sentence
reduction under section 404, the Court now turns to its decision
to reduce Martinez’s sentence to 288 months’ imprisonment. As
noted, section 404(b) of the First Step Act authorizes the Court
to “impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act . . . were in effect at the time the covered
offense was committed.” And for the reasons discussed above, if
section 2 of the Fair Sentencing Act had been in effect at the
time Martinez committed his covered offense, the 50 grams
charged in his indictment would have triggered the 5-year
mandatory minimum and 40-year mandatory maximum imposed by
§ 841(b) (1) (B). Such a substantial change in the minimum and
maximum warrant some relief for Martinez, who was sentenced in
the more punitive context of a 10-year minimum and life maximum.
See Transcript dated May 30, 2019, at 21:24-22:5.

In addition, the parties agreed at oral argument that the

Court - if it found Martinez eligible for a sentence reduction -
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 8 of 9

could consider all the factors in 18 U.S.C. § 3553(a), including
Martinez’s post-sentencing conduct. See id. at 18:18-20. As
stated from the bench, the Court considered these factors in
reducing Martinez’s sentence, although it declined to conduct a
“plenary” or “de novo” resentencing in any broader sense. Id. at
18:22-25. The Court notes that nearly every other court to
address the issue has also held that the First Step Act does not

contemplate plenary resentencings. See, e.g., United States v.

 

Sampson, 360 F. Supp. 3d 168, 171 (W.D.N.Y. 2019); United States
v. McKinney, No. 06-20078-01-JWL, 2019 WL 2053998, at *2 (D.
Kan. May 9, 2019). Because in the instant case there is no
genuine dispute among the parties as to the factors that the
Court should take into account, the Court need not decide what
the limits are on the information that it can permissibly
consider.

As a final point, the Government has requested that the
Court specify in the instant Order that Martinez’s motion is
brought under 18 U.S.C. § 3582(c) (1) (B). ECF No. 1205, at 8. As
relevant here, § 3582(c)(1)(B) provides that a “court may not
modify a term of imprisonment once it has been imposed except
that... the court may modify an imposed term of imprisonment
to the extent otherwise expressly permitted by statute.” The
Court agrees with the Government that the First Step Act

provides such “express[] permifssion]” and that section 404
Case 1:04-cr-00048-JSR Document 1215 Filed 06/11/19 Page 9 of 9

motions are most naturally interpreted as motions brought under
§ 3582 (c) (1) (B).

In so holding, the Court acknowledges that there is some
disagreement among lower courts as to whether section 404
motions are brought under § 3582(c)(1)(B) or § 3582(c) (2).
Compare, e.g., United States v. Lewis, No. CR 08-0057 JB, 2019
WL 2192508, at *19 (D.N.M. May 21, 2019) (“First Step Act
motions for sentence reduction are 18 U.S.C. § 3582(c) (2)
proceedings.”), with Davis, 2019 WL 1054554, at *2 (“This Court
has construed Davis’s motion as one brought under 18 U.S.C.

§ 3582(c)(1)(B) . .. .”). But § 3582(c) (2) governs cases in
which a defendant “has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered
by the Sentencing Commission.” And Martinez’s sentencing range
was lowered by statute, not by the Commission.

Conclusion

For the foregoing reasons, the Court, on May 30, 2019,
found that Martinez was eligible for a sentence reduction and

reduced Martinez’s sentence to 288 months’ imprisonment.

Dated: New York, NY

June {0, 2019 JED S. RAKOFF, U.S.D.J.
